DETAILED ACTION
Applicant’s amendments and remarks, filed June 11, 2021, are fully acknowledged by the Examiner. Currently, claims 1-3, 5, 8-13 and 17-20 are pending with claims 4, 6, 7 and 14-16 cancelled, claims 17-20 withdrawn, and claims 1, 8 and 9 amended. The following is a complete response to the June 11, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to groups II and III, each non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As noted above in the Election/Restriction, please cancel claims 17-20 from further consideration.

Allowable Subject Matter
Claims 1-3, 5, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of the subject matter of now-cancelled claim 7 into independent claim 1 has defined the claims over the prior art of record. As noted in the June 11, 2021 Non-Final Office Action, Harrison fails to contemplate a sealing means as set forth in the claim. The obturator of Harrison is a mechanical seal to the aperture 122/422 and does not include a sealing means in the form of an adhesive bead for sealing the at least one sideport. The Examiner has failed to find any other piece of prior art that whether taken alone or in any fair combination with disclose, fairly suggest or make obvious each and every limitation set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794